Title: To George Washington from John Laurens, 4 October 1780
From: Laurens, John
To: Washington, George


                  
                     Philadelphia 4th Octob. 1780.
                  
                  With the triumph of a republican, and the more tender emotions of
                     one who sincerely loves his General, I congratulate Your Excellency on your
                     late providential escape—I congratulate my country whose safety is so
                     intimately united with yours and who may regard this miraculous rescue of her
                     champion, as an assurance that heaven approves her choice of a defender, and is
                     propitious to her cause. in fact all the ascendancy that could be given by
                     virtue genius and valour, would only have furnished a deplorable example of
                     unfortunate merit—if by the divine interposition you had not prevailed over the
                     most impenetrable perfidy that has yet disgraced mankind—this happy event must
                     inspire every virtuous citizen of America with new confidence and transfix her
                     enemies with awful terror—André has I suppose paid the forfeit which public
                     justice demanded—example will derive new force from his conspicuous character.
                     Arnold must undergo a punishment incomparably more severe in the permanent
                     increasing torment of a mental hell.
                  I am waiting in anxious expectation of an answer from Captain
                     Wallop—a man of great interest and credit among the british—who was indulged
                     with a limited parole to negotiate my exchange by composition—Sr H. Clintons
                     late sanguine expectation of success may have suspended business of this kind,
                     and produced some delay—but I still derive great hopes from that quarter—I need
                     not inform Your Excellency how I have languished in so long a separation from
                     you—and how anxious I am to assure you in person of the veneration and
                     attachment of your faithful Aid.
                  
                     John Laurens.
                  
               